PER CURIAM.
This disciplinary proceeding is before us on the complaint of The Florida Bar and the report of the referee recommending that respondent be found guilty of violating Disciplinary Rules 1-102(A)(3), 1-102(A)(4), and 1-102(A)(6), for forging his wife’s signature to three promissory notes and making false financial statements to a bank. The referee recommended that respondent be suspended from the practice of law for a period of three years and thereafter until he shall prove his rehabilitation as provided *217in Integration Rule 11.10(4). Neither the Bar nor the respondent has petitioned for review. We have jurisdiction. Art. V, § 15, Fla. Const.
We agree with the findings and recommendations of the referee. The suspension shall be effective November 7, 1983, thereby giving respondent time to close out his practice and take the necessary steps to protect his clients, and it is ordered that respondent shall not accept any new business. Costs are assessed against respondent in the amount of $587.42.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.